Citation Nr: 9924963	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-05 044 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945 and from October 1950 to October 1951.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas. 


FINDINGS OF FACT

1.  There is no medical evidence linking a current back 
disorder to service. 

2.  There is no medical evidence of hearing loss.

3.  There is no medical evidence of tinnitus. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a chronic back disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Back Disability

The veteran contends that he suffers from residuals of a back 
injury sustained in service.  During his hearing in April 
1998 he testified that in July 1945 he injured his upper back 
in a fall and was then treated by medics in Manila.  Although 
service medical records do not document a history of a back 
injury in 1945, they reflect complaints of mid-back pain on 
October 11, 1951.  At that time, the veteran complained of 
back pain of 4 days duration.  Physical examination revealed 
tenderness in the D4-5 (dorsal or thoracic spine) region.  He 
was treated with aspirin and heat.  No diagnosis was 
recorded.  The veteran underwent a separation examination 
approximately 5 days later on October 16, 1951.  There were 
no pertinent complaints or abnormal clinical findings 
reported at that time.  Clinical examination of the veteran's 
spine was reported as normal.

An application for VA hospital treatment or domiciliary care, 
signed by the veteran and dated in August 1952, shows that he 
was examined at that time for complaints of pain in the groin 
and left back, which had started before entrance into service 
and became worse in the last 2 to 3 months.  No pertinent 
abnormal physical findings or diagnosis was recorded.  

The veteran 's original claim for VA compensation benefits 
was received in April 1955.  He did not indicate a back 
disability at that time.  

A July 1976 entry in private treatment records documents 
upper back complaints characterized as of "[s]everal months 
duration" with other notations indicating "No injury" and 
"No other medical attention for this."  It was reported 
that an X-ray examination at that time revealed degenerative 
disk disease of the lower cervical spine.  

A July 1998 letter from a registered nurse reflects that the 
veteran was treated in the early 1950's over a period of 
several years by an orthopedist for an upper back injury that 
the veteran sustained while in service, but that the 
physician was now deceased and that his records were no 
longer available. 

The evidence before the Board is insufficient to render the 
veteran's claim well grounded.  Service medical records do 
not reflect a diagnosis associated with the veteran's 
complaints of back pain, let alone a diagnosis of a disorder 
that could be characterized as chronic.  The January 1998 
opinion, arguably, presents medical evidence of a back 
disorder that was present in the 1950's and relates that 
disorder to a claimed injury in service.  However, that 
opinion, from a nurse, which does not identify the putative 
disorder other than to characterize it as an upper back 
injury, does not suggest that the disorder is currently 
present.  Given the many years that have passed since the 
time frame in question, the letter at issue does not provide 
medical evidence of a current back disorder.  Even assuming 
that the July 1976 entry in treatment records, which contains 
a reference to degenerative disk disease, provides some 
medical evidence of a current disability, the claims file 
does not reflect a medical opinion linking degenerative disk 
disease to service.  It is also pertinent to note that the 
degenerative disc disease reported in 1976 involved the 
cervical spine or neck region and not the thoracic or lumbar 
spine (mid and low back) areas.  Also, the findings entered 
in July 1976 make no reference to the etiology of the disease 
and, in fact, suggest that the veteran's complaints were 
relatively recent in origin.  Moreover, the January 1998 
nurse's opinion, which does not identify degenerative disk 
disease, let alone degenerative disk disease treated in July 
1976, cannot be interpreted as a medical opinion linking 
degenerative disk disease to service.  Without medical 
evidence linking a current disability to service, the 
veteran's claim for service connection for a back disorder is 
not well grounded. 
It is pertinent to note that, while the veteran complained of 
back pain during service, no diagnosis was recorded at the 
time and a separation examination performed approximately 5 
days later was completely negative for any relevant abnormal 
findings.  The Board also notes that the veteran did not 
indicate a back disability at the time he filed his original 
claim for VA compensation benefits.  In fact, his original 
claim for a back disability was not filed until March 1997, 
decades after service.  In any event, in the absence of 
medical evidence of a nexus between a current back disability 
and service, the veteran's claim must be denied as not well 
grounded.  Epps, supra.  


II.  Hearing Loss and Tinnitus

The claims file contains no competent evidence of either 
hearing loss or tinnitus.  Service medical records, which do 
not document either disorder, include a separation 
examination report which reflects that hearing in October 
1951 was 15/15 in both ears and that the veteran's ear canals 
and drums were normal.  Subsequent treatment records also do 
not document the presence of either hearing loss or tinnitus.  
Without medical evidence of a current disability, the 
veteran's claims for service connection for hearing loss and 
tinnitus are not well grounded. 













ORDER

A claim for service connection for a chronic back disability 
is denied.  

A claim for service connection for hearing loss is denied.  

A claim for service connection for tinnitus is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

